Exhibit 10.12(a)

SUMMARY OF SALARIES FOR

NAMED EXECUTIVE OFFICERS

(as of December 31, 2012)

The following summarizes, as of December 31, 2012, the salaries of the Company’s
Chief Executive Officer and the other officers who will be named in the Summary
Compensation Table in the proxy statement for the Company’s upcoming Annual
Meeting of Stockholders (the “Named Executive Officers”). Gerald B. Seery
retired from his employment with the Company effective January 2, 2013.

The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board reviews and determines the
salaries that are paid to the Company’s executive officers, including the Named
Executive Officers.

 

Named Executive Officer

   Salary  

Steven G. Anderson
Chairman of the Board, President, and Chief Executive Officer

   $ 656,940   

D. Ashley Lee
Executive Vice President, Chief Operating Officer, and Chief Financial Officer

   $ 361,424   

Jeffrey W. Burris
Vice President and General Counsel

   $ 290,000   

David M. Fronk
Vice President, Regulatory Affairs and Quality Assurance

   $ 269,400   

Scott B. Capps
Vice President, Clinical Research

   $ 265,000   

Gerald B. Seery
Former Senior Vice President, Sales and Marketing

   $ 290,000   